     Case 3:18-cr-00356-S Document 98 Filed 09/10/19                 Page 1 of 2 PageID 555


                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION


UNITED STATES OF AMERICA                          ║
                                                  ║
v.                                                ║ CRIMINAL NO. 3-18-CR-356-S
                                                  ║
THOMAS D. SELGAS (1)                              ║
MICHELLE L. SELGAS (2)                            ║
JOHN O. GREEN (3)                                 ║

                                    United States’ Trial Statement

       Pursuant to the Court’s Pretrial Order (Doc. 23), the United States, through undersigned

counsel, files this statement.

       (a) The Government estimates that the length of trial will be five days;

       (b) The parties have stated that they will be ready for trial on September 23, 2019;

       (c) There are no known scheduling conflicts during the trial docket; and

       (d) There are no known additional matters other than as stated in the Government’s trial

           brief and pending motion in limine.




                                                  1
   Case 3:18-cr-00356-S Document 98 Filed 09/10/19               Page 2 of 2 PageID 556


                                                    Respectfully Submitted,

                                                    ERIN NEALY COX
                                                    UNITED STATES ATTORNEY

                                                    /s/ Mara A. Strier
                                             By:    ROBERT A. KEMINS
                                                    Massachusetts Bar No. 267330
                                                    Trial Attorney
                                                    U.S. Dept. of Justice, Tax Division
                                                    717 N. Harwood, Ste. # 400
                                                    Dallas, TX 75201
                                                    (214) 880-9781
                                                    Robert.A.Kemins@usdoj.gov

                                                    MARA A. STRIER
                                                    Florida Bar No. 644234
                                                    Trial Attorney
                                                    U.S. Dept. of Justice, Tax Division
                                                    150 M Street, NE
                                                    Mail Stop: 1.1505
                                                    Washington, DC 20002
                                                    (202) 514-5886
                                                    Mara.A.Strier@usdoj.gov




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on September 10, 2019, the foregoing document

was filed using ECF, which will notify all counsel of record.


                                             /s/ Mara Strier
                                             Mara Strier
                                             Trial Attorney
                                             Tax Division, United States Department of Justice




                                                2
